                                                             Case 2:17-cv-02347-APG-PAL Document 45 Filed 10/16/18 Page 1 of 2



                                                        1   SAO
                                                            WILLIAM H. PRUITT, ESQ.
                                                        2   Nevada Bar No. 6783
                                                            JOSEPH R. MESERVY, ESQ.
                                                        3   Nevada Bar No. 14088
                                                            BARRON & PRUITT, LLP
                                                        4   3890 West Ann Road
                                                            North Las Vegas, Nevada 89031-4416
                                                        5   Telephone: (702) 870-3940
                                                            Facsimile: (702) 870-3950
                                                            Email: BPruitt@lvnvlaw.com
                                                        6   Email: JMeservy@lvnvlaw.com
                                                            Attorneys for Plaintiff
                                                        7
                                                                                           UNITED STATES DISTRICT COURT
                                                        8
                                                                                                  DISTRICT OF NEVADA
                                                        9
                                                                                                            *****
                                                       10   LUZ T. MACIAS, Individually,                        Case No.: 2:17-cv-02347-APG-PAL
                                                       11                           Plaintiff,                      SECOND STIPULATION AND ORDER
                                                                                                                      FOR EXTENSION OF TIME FOR
                                                       12   vs.                                                     PLAINTIFF TO FILE HER REPLY IN
BARRON & PRUITT, LLP




                                                                                                                   SUPPORT OF HER COUNTERMOTION
                       NORTH LAS VEGAS, NEVADA 89031




                                                       13   BODEGA LATINA CORPORATION d/b/a                             TO REOPEN DISCOVERY
                          TELEPHONE (702) 870-3940
                           FACSIMILE (702) 870-3950




                                                            EL SUPER, a Foreign Corporation; DOES 1
                            3890 WEST ANN ROAD
                            ATTORNEYS AT LAW




                                                       14   through 20; ROE CORPORATIONS 1 through
                                                            20, inclusive,
                                                       15
                                                                                    Defendants.
                                                       16
                                                                     Plaintiff Luz Macias and Defendant Bodega Latina Corporation, hereby Stipulate that Plaintiff
                                                       17
                                                            may have an extension of time in which to file her Reply in Support of Her Countermotion to Reopen
                                                       18

                                                       19   Discovery [ECF 34] up to and including October 19, 2018.

                                                       20
                                                                  DATED this 16th day of October, 2018.              DATED this 16th day of October, 2018.
                                                       21
                                                                  BARRON & PRUITT, LLP                               BAUMAN LOWEWE WITT &
                                                       22                                                            MAXWELL
                                                       23
                                                                  __/s/ Joseph Meservy__________                     ___/s/ Michael Mills _________
                                                       24         WILLIAM H. PRUITT, ESQ.                            MICHAEL C. MILLS, ESQ.
                                                                  Nevada Bar No. 6783                                3650 N. Rancho Dr., Ste. 114
                                                                  JOSEPH R. MESERVY, ESQ.
                                                       25         Nevada Bar No. 14088                               Las Vegas, NV 89130
                                                                  3890 West Ann Road                                 Phone: 702-240-6060
                                                       26         North Las Vegas, Nevada 89031                      Fax: 702-240-4267
                                                                  Attorneys for Plaintiff                            Attorney for Defendants
                                                       27

                                                       28
                                                                                                               1
           627.67
                                                             Case 2:17-cv-02347-APG-PAL Document 45 Filed 10/16/18 Page 2 of 2



                                                        1                                               ORDER

                                                        2         Based upon the Stipulation of the parties hereto, and with good cause appearing therefor,

                                                            IT IS HEREBY ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.
                                                        3
                                                                  DATED this 17th day of October, 2018.
                                                        4

                                                        5

                                                        6                                              _________________________________________
                                                                                                       U.S. DISTRICT COURT MAGISTRATE JUDGE
                                                        7

                                                        8

                                                        9

                                                       10

                                                       11

                                                       12
BARRON & PRUITT, LLP

                       NORTH LAS VEGAS, NEVADA 89031




                                                       13
                          TELEPHONE (702) 870-3940
                           FACSIMILE (702) 870-3950
                            3890 WEST ANN ROAD
                            ATTORNEYS AT LAW




                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28
                                                                                                            2
           627.67
